 RURAL COOPERATIVE POWER ASSOCIATION235RURAL COOPERATIVE POWER ASSOCIATION, PETITIONERandLOCALUNION No. 160, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, A. F. OF L.1RURAL COOPERATIVE POWER ASSOCIATION, PETITIONERandLOCALUNION No. 160, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, A. F. OF L.RURAL COOPERATIVE POWER ASSOCIATIONandLOCAL UNIONNo.160,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. OF L.,,PETITIONER.Cases Nos. 18-RM-84, 18-RM-85, and 18-RC-1193.November 30,1951Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held on September 19 and20, 1951, before Max Rotenberg, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is a Minnesota corporation with its office andprincipal place of business located at Elk River, Minnesota.TheEmployer generates its own electricity for sale to its 6 member co-operatives which, in turn, serve approximately 22,000 customers inMinnesota.During the year 1950, the Employer's sales totaled $1,000,000.During the same year, its purchases of supplies amounted to $600,000,of which over 80 percent was shipped indirectly to the Employer frompoints outside the State of Minnesota.Contrary to the Employer's contention, we find that the Employer isengaged in commerce within the meaning of the ActsWe find, fur-IHerein called Local 160.2 The Employer contendsthat thePetitioner did not make an adequate showing of inter-est.The Board has consistently held that a showing of interest is an administrativematter not subject to challengeby theparties.East Texas Steel Castings Company,95NLRB 1135.'Local 160 offered as anexhibit a1947 decisionof theUnited States district courtwherein it was held that one of the membercooperatives of the Employerwas engagedin interstate commerce within the meaningof the Fair LaborStandardsAct.As theBoard'sjurisdiction is based on a commerce definition different fromthat containedin the FairLabor StandardsAct, wefind, apart from any other considerations, that the hearing officerproperlyrejected the proffered exhibit.Cf.The Plumbing Contractors Association of Balti-more,Maryland, Inc.,et at.,93 NLRB1081;Earl McMillian,81 NLRB 639.97 NLRB No. 41. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDther, that it will effectuate the policies of the Act to assert jurisdictionin these cases:'2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.Local 160 seeks a system-wide unit 6 of all maintenance men, loaddispatchers, Diesel operators, linemen, groundmen, auto mechanics,stockmen, timekeepers, Diesel oilers, shift engineers, first operators,firemen, fireman helpers, coal and ash handlers, electricians, communi-cations men, janitors and all other hourly rated employees at the Em-ployer's generating stations and dispatching points at Elk River,Cambridge, Hawick, Maple Lake, Milaca, Pine City, and NorthBranch,Minnesota, excluding office employees and supervisors asdefined in the Act.7The Employer takes the contrary position thateach plant constitutes a separate appropriate unit."Thus in CasesNos. 18-RM-84 and 18-RM-85, respectively, the Employer is petition-ing for single-plant units at Pine City and Milaca.Only these twoplants, which were purchased from another company in 1947,9 have ahistory of collective bargaining.10The Employer's operations are highly integrated and interdepend-ent.A general manager, whose headquarters are located at the homeoffice in Elk River, has under his direction the managers of each of theEmployer's plants.The latter have the authority to hire, discipline,and discharge employees.They are also consulted by the home officeconcerning pay raises, vacations, and other benefits.However, thefinal decision on these and other matters rests with the home office,which formulates all major policies, including those dealing with laborrelations.Elk River sets production requirements and determines'work schedules and the number of employees for each plant.Majorpurchasing, general accounting, and responsibility for plant expan-sion contracts are also centralized at the main office.There is one4Cherokee County Rural Electric Cooperative Association,92 NLRB1181; W.C.King,4/b/a Local TransitLines,91 NLRB 6236The Employer's contentionthat Local 160is disqualified from.acting as bargaining agentfor its employees because Local 160 already represents the employees of a competing com-pany is withoutmeritWe thereforeaffirm the hearing officer's rejection of the Employer'soffer of proof in this connection.Missouri Service Company,87 NLRB 1142.0 The descriptionof the unitsought by Local160 appears as amended at the hearing.7 Elk River has a steamplant ; NorthBranch is a metering point;the remaining locations'have Diesel plants"The Employeroffered as an exhibit a letter by certain employees of the PineCity plantaddressedto the Board, dated November27, 1950,for the purpose of showing the employees'preference for a separate election confined to their plant.As we pass upon the propriety of-single-plant unitsinfra,no prejudice resulted from the hearing officer's rejection of theproffered exhibitoThe otherplants werebuilt by theEmployer at various times between 1941 and 1950.10A consentelectionheld at theCambridge plant was lost by Local 160 in 1950(Case No.18-RC-584). RURAL COOPERATIVE POWER ASSOCIATION237payroll for the whole system which is prepared from data providedby the individual plants.Job classifications are substantially the same throughout the Em-ployer's system.",Employees in similar categories enjoy the samebenefits and receive the journeyman rate of pay with some adjustmentsfor greater skill and experience.Although employees are not ordi-narily interchanged between the plants except in cases of emergency,a Maple Lake construction crew during most of 1950 traveled to vari-ous areas where they erected substations. 'Similarly, telephone con-struction employees from the Cambridge plant and the Elk Riverwelder have been doing work in other locations 12We have frequently stated that system-wide units are normally themost appropriate bargaining units for employees of public utilities.'3This is particularly true where, as here, the Employer's operations arehighly integrated and interdependent in character and a labor organ-ization is prepared to represent the employees on a system-wide basis.In these circumstances, we are of the opinion that the factors in sup-port of a system-wide unit for the Employer's employees outweighthe bargaining history on a less comprehensive scale.Accordingly, asno cogent reason 14 exists in these cases for departing from the Board'sestablished policy, we find that the following system-wide unit isappropriate for collective bargaining purposes within the meaning ofSection 9 (b) of the Act:All maintenance men, load dispatchers, Diesel operators, linemen,groundmen, auto mechanics, stockmen, timekeepers, Diesel oilers, shiftengineers, first operators, firemen, fireman helpers, coal and ash han-dlers, electricians, communications men, janitors, and all other hourlyrated employees at the Employer's generating stations, warehouses,'-,and dispatching points at Elk River, Cambridge, Hawick, Maple Lake,Milaca, Pine City, and North Branch, Minnesota, excluding officeemployees and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]11However, there is some variation chiefly at Elk River because It is a steam rather thana Diesel plant.12The Employerstates thatit Is transferring the welderto anotherjob in Elk River andexpects to complete the telephone construction work within 30 to 60 days from the date ofthe hearing.1aElizabethtown ConsolidatedGas Company,93 NLRB1270.Pacific Gasand Electric-Company,87 NLRB 257.Niagara HudsonPower Corporation, 79NLRB 1115.34The Employer contends that if a system-wide unit is permitted,Elk River employees-as the largest single group would dominatethe unit.The Employeralso arguesthat sucha unit is impractical becauseitwould necessitateholding union meetings at a central loca-tion.We find no merit in these contentions.California-PacificUtilitiesCompany,93NLRB 747."Althoughthere was no specificrequest forthe Inclusionof employeesin the ware-houses, we are including them in the unit because it appearsfrom therecord that theirInterests are relatedto those of the otheremployeesin the unit.